Russell, J.
1. While the argument of the solicitor as to the withdrawal from the case of some of the defendant’s attorneys of record was highly improper, yet the refusal to declare a mistrial is not reversible error, in the light of the failure of the defendant to make objection until after *35the judge had begun his charge, coupled with the curative effect of the instructions given to the jury to disregard the argument.
Decided November 7, 1911.
Accusation of misdemeanor; from city court, of La Grange— Judge Harwell.
April 20, 1911.
M. U. Mooty, B. A. Jones, Arthur Greer, for plaintiff in error.
Henry Beeves, solicitor, contra.
2. There was no error in admitting the evidence over the objection urged. The charge of the court was full and fair. There being direct as well as circumstantial evidence, if a charge on circumstantial evidence was desired, a written request to that effect should have been duly made. The evidence plainly indicated guilt. Judgment affirmed.